09-2398-ag
         Lin v. Holder
                                                                                       BIA
                                                                                    Bain, IJ
                                                                               A097 958 004
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RICHARD C. WESLEY,
 9                PETER W. HALL,
10                    Circuit Judges.
11       _______________________________________
12
13       YIN FANG LIN,
14                Petitioner,
15
16                       v.                                     09-2398-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Michael G. Radigan, Aberdeen, New
24                                     Jersey.
25
26       FOR RESPONDENT:            Tony West, Assistant Attorney
27                                  General; Jennifer L. Lightbody,
28                                  Senior Litigation Counsel; Edward E.
29                                  Wiggers, Trial Attorney, Office of
30                                  Immigration Litigation, United
31                                  States Department of Justice,
32                                  Washington, D.C.
33                UPON DUE CONSIDERATION of this petition for review of a
1    Board of Immigration Appeals (“BIA”) decision, it is hereby

2    ORDERED, ADJUDGED, AND DECREED that the petition for review

3    is DENIED.

4        Yin Fang Lin, a native and citizen of China, seeks

5    review of a May 8, 2009, order of the BIA, affirming the

6    October 31, 2007 decision of Immigration Judge (“IJ”) Terry

7    A. Bain, which denied his application for asylum,

8    withholding of removal, and relief under the Convention

9    Against Torture (“CAT”).    In re Yin Fang Lin, No. A097 958

10   004 (B.I.A. May 8, 2009), aff’g No. A097 958 004 (Immig. Ct.

11   N.Y. City Oct. 31, 2007).    We assume the parties’

12   familiarity with the underlying facts and procedural history

13   in this case.

14       Under the circumstances of this case, we review the

15   IJ’s decision as supplemented by the BIA.     See Chen v.

16   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

17   standards of review are well-established.     See Salimatou Bah

18   v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008); Corovic v.

19   Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

20       The agency’s adverse credibility determination is

21   supported by substantial evidence.    The IJ did not err in

22   finding implausible Lin’s testimony that he held a banquet


                                    2
1    for the birth of his second child despite the fact that his

2    second child’s birth violated the family planning policy

3    when he also testified that he did not get married because

4    he was afraid that the wedding ceremony would attract the

5    attention of family planning officials.    See Yan v. Mukasey,

6    509 F.3d 63, 67 (2d Cir. 2007) (finding that when “the

7    reasons for the [IJ’s] incredulity are evident,” the

8    implausibility finding is supported by substantial evidence

9    because it is tethered to the record).    Similarly, the BIA

10   reasonably noted that although Lin’s children were

11   purportedly born in a distant village to avoid alerting

12   family planning officials of their births in violation of

13   the family planning policy, Lin held a banquet to celebrate

14   the birth of his second child in his home village.     See id.

15   While Lin argues that the IJ and the BIA failed to consider

16   his explanation that he could not hold a marriage ceremony

17   because he and his girlfriend were not of legal age to marry

18   under the family planning policy, the IJ explicitly

19   considered this explanation and reasonably declined to

20   credit it.    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

21   Cir. 2005).

22       The IJ also found implausible Lin’s testimony that,


                                    3
1    despite his claim that he loved his girlfriend, he abandoned

2    her and fled when family planning officials confronted him

3    at the banquet for their second child.   Further, the IJ

4    found implausible Lin’s testimony that he did not attempt to

5    contact his girlfriend for two months after the incident at

6    the banquet.   Lin asserts that this implausibility finding

7    is erroneous because the IJ engaged in speculation.

8    However, while bald speculation is an impermissible basis

9    for an adverse credibility finding, “[t]he speculation that

10   inheres in inference is not “bald” if the inference is made

11   available to the factfinder by record facts, or even a

12   single fact, viewed in the light of common sense and

13   ordinary experience.”   Siewe v. Gonzales, 480 F.3d 160, 168-

14   69 (2d Cir. 2007).   While Lin also asserts that the IJ’s

15   implausibility findings do not go to the heart of his claim,

16   this argument is meritless because Lin’s purported

17   confrontation with family planning officials at the banquet

18   formed the basis for his claim of a well-founded fear of

19   persecution.   See Secaida-Rosales v. INS, 331 F.3d 297, 308

20   (2d Cir. 2003).

21       Additionally, the IJ’s adverse credibility

22   determination was based, in part, on Lin’s failure to

23   provide corroboration for his claim that he fathered two

                                   4
1    children in China.   Because an applicant’s failure to

2    corroborate his testimony may bear on credibility, this

3    finding was not erroneous.     See Biao Yang v. Gonzales, 496

4    F.3d 268, 273 (2d Cir. 2007).

5        Because Lin based his claims for withholding of removal

6    and CAT relief on the same factual predicate as his asylum

7    claim, which the agency reasonably found not credible, those

8    claims necessarily fail.     See Paul v. Gonzales, 444 F.3d

9    148, 156 (2d Cir. 2006); Yang v. U.S. Dep’t of Justice, 426

10   F.3d 520, 523 (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.     Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2) and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                     5